MEMORANDUM2
Jose Espinoza-Munoz appeals from his guilty plea conviction for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326, as charged in a one-count indictment. The government concedes that Mu*706noz was not properly told of the elements of the charge to which he pled guilty, as required under Fed. R. Crim P. 11(c)(1). Specifically, Munoz was not told that alien-age is an element of a charge under 8 U.S.C. § 1326. The government agrees with the defendant that this failure during the change of plea hearing necessitates a vacation of the guilty plea. Given the circumstances, we vacate the guilty plea and remand for further proceedings. See United States v. Longoria, 113 F.3d 975, 977 (9th Cir.1997).
VACATED AND REMANDED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.